DREYFUS RESEARCH GROWTH FUND, INC. POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints Michael A. Rosenberg, James Bitetto, Joni Lacks Charatan, Joseph M. Chioffi, Janette E. Farragher, John B. Hammalian, Robert R. Mullery and Jeff Prusnofsky, and each of them, with full power to act without the other, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (until revoked in writing), to sign the Registration Statement on Form N-14 (and any and all amendments, including post-effective amendments, thereto) of Dreyfus Research Growth Fund, Inc., and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. CAUTION TO THE PRINCIPAL:Your Power of Attorney is an important document.As the "principal," you give the person whom you choose (your "agent") authority to spend your money and sell or dispose of your property during your lifetime without telling you.You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest."Important Information for the Agent" at the end of this document describes your agent's responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time.If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind.If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you.You may execute a "Health Care Proxy" to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15.This law is available at a law library, or online through the New York State Senate or Assembly websites, www. senate.state.ny.us or www.assembly.state.ny.us. If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Except as otherwise specifically provided herein, this Power of Attorney shall not in any manner revoke in whole or in part any power of attorney that the persons whose signatures appear below previously executed.This Power of Attorney shall not be revoked by any subsequent power of attorney that the persons whose signatures appear below may execute, unless such subsequent power specifically provides that it revokes this Power of Attorney by referring to the date of execution of this document. SIGNATURE AND ACKNOWLEDGMENT:In witness whereof I have hereunto signed my name on April 7, 2011. /s/ Bradley J. Skapyak President (Principal Executive Officer) Bradley J. Skapyak /s/ James Windels Treasurer (Principal Financial and Accounting Officer) James Windels /s/ Joseph S. DiMartino Board Member, Chairman of the Board Joseph S. DiMartino /s/ Peggy C. Davis Board Member Peggy C. Davis /s/ David P. Feldman Board Member David P. Feldman /s/ Ehud Houminer Board Member Ehud Houminer /s/ Martin Peretz Board Member Martin Peretz STATE OF NEW YORK ) ) ss COUNTY OF NEW YORK ) On April 7, 2011 before me, the undersigned, personally appeared the above-named individuals, each personally known to me or proved to me on the basis of satisfactory evidence to be the individuals whose names are subscribed to the within instrument and acknowledged to me that they executed the same in their capacities, and that by their signatures on the instrument, the individuals, or the person upon behalf of which the individuals acted, executed the instrument. WITNESS my hand and official seal. /s/ Notary Public Notary Public IMPORTANT INFORMATION FOR THE AGENT When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal.This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked.You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principal's best interest; (2) avoid conflicts that would impair your ability to act in the principal's best interest; (3) keep the principal's property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record or all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principal's name and signing your own name as "agent" in either of the following manner: (Principal's Name) by (Your Signature) as Agent, or (Your Signature) as Agent for (Principal's Name). You may not use the principal's assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney.If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principal's best interest.You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principal's guardian if one has been appointed.If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of agent: The meaning of the authority given to you is defined in New York's General Obligations Law, Article 5, Title 15.If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. ATTORNEY'S SIGNATURE AND ACKNOWLEDGMENT OF APPOINTMENT AS AGENT AND ATTORNEY-IN-FACT Each of the undersigned has read the foregoing Power of Attorney and is the person identified as agent for the individuals named herein.Each of the undersigned acknowledges his or her legal responsibilities. /s/ Michael A. Rosenberg Michael A. Rosenberg /s/ James Bitetto James Bitetto /s/ Joni Lacks Charatan Joni Lacks Charatan /s/ Joseph M. Chioffi Joseph M. Chioffi /s/ Janette E. Farragher Janette E. Farragher /s/ John B. Hammalian John B. Hammalian /s/ Robert R. Mullery Robert R. Mullery /s/ Jeff Prusnofsky Jeff Prusnofsky STATE OF NEW YORK ) ) ss COUNTY OF NEW YORK ) On April 7, 2011 before me, the undersigned, personally appeared the above-named individuals, each personally known to me or proved to me on the basis of satisfactory evidence to be the individuals whose names are subscribed to the within instrument and acknowledged to me that they executed the same in their capacities, and that by their signatures on the instrument, the individuals, or the person upon behalf of which the individuals acted, executed the instrument. WITNESS my hand and official seal. /s/ Notary Public Notary Public
